Name: Commission Regulation (EC) No 2809/1999 of 23 December 1999 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|31999R2809Commission Regulation (EC) No 2809/1999 of 23 December 1999 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products Official Journal L 340 , 31/12/1999 P. 0077 - 0082COMMISSION REGULATION (EC) No 2809/1999of 23 December 1999amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Articles 26(3) and 29(1) thereof,Whereas:(1) By Council Decision 1999/753/EC of 29 July 1999 concerning the provisional application of the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part(2) (hereinafter "the Agreement"), the Council provisionally brought forward the application of certain provisions of the Agreement. The Agreement provides for the removal of duties on imports into the Community of certain cheeses within the limits of tariff quotas and for the gradual elimination of import duties on certain other milk products from 1 January 2000.(2) Commission Regulation (EC) No 1374/98(3), as last amended by Regulation (EC) No 1339/1999(4), lays down detailed rules for the application of the import arrangements and opens tariff quotas for milk and milk products. That Regulation should therefore be amended in order to implement the provisions of the Agreement on imports of the products in question with effect from 1 January 2000.(3) To ensure the smooth operation of the preferential import arrangements for Turkey and the Republic of South Africa, prevent speculation and bring these arrangements into line with the relevant provisions on preferential imports in Commission Regulation (EC) No 2508/97(5), as last amended by Regulation (EC) No 2631/1999(6), laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and certain central and eastern European countries, licences should not be transferable.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1374/98 is amended as follows:1. Article 19 is replaced by the following: "Article 191. This Article shall apply to milk products imported under the tariff quotas referred to in:- Annex I to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council,- Annex IV to the Agreement between the European Community and the Republic of South Africa.2. The milk products and the duties applicable shall be:- for Turkey, those set out in Annex III.B,- for the Republic of South Africa, those set out in Annex III.C.3. The quantities set out in Annex III.B and C for each year shall be divided into two equal parts for the half-year periods commencing on 1 January and 1 July.4. The period of validity of licences may not extend beyond 31 December following the date of issue within the meaning of Article 21(1) of Regulation (EEC) No 3719/88. Import licences issued pursuant to this Article shall not be transferable.5. Articles 13, 14, 16 and 17 shall apply mutatis mutandis.However,(a) notwithstanding Article 13(2), licence applications must be for a minimum of 10 tonnes and may not exceed the quantity available for each period referred to in paragraph 3;(b) notwithstanding Article 13(3)(c), the entry in box 20 of licence applications and licences shall refer to Article 19 of this Regulation;(c) notwithstanding Article 14(3), Member States shall notify the Commission, on the fifth working day following the end of the period for submission of applications, of applications lodged for each of the products listed in Annex III.B and C. Such notification shall comprise the list of applicants and the quantities applied for by CN code. All notifications, including notification of no applications, shall be made by telex or fax on the working day stipulated, in accordance with the specimen in Annex X."2. Article 23 is amended as follows:(a) Paragraph 1 is replaced by the following: "1. Notwithstanding Article 22:(a) paragraphs 2, 3 and 4 shall apply to imports coming from Switzerland under the special arrangement concluded between that country and the Community;(b) paragraphs 2 and 4 shall apply:(i) to imports of milk products as referred to in Annex I to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council, except for imports provided for in Article 19(1) of this Regulation;(ii) to imports of milk products as referred to in Annex IV to the Agreement between the European Community and the Republic of South Africa(7), except for imports provided for in Article 19(1) of this Regulation."(b) Paragraph 4 is replaced by the following: "4. The reduced rate of duty shall be applied only on presentation of the declaration of release for free circulation accompanied by the import licence and the proof of origin issued under:(a) Protocol 3 to the Agreement between the European Economic Community and the Swiss Confederation(8), for imports from Switzerland;(b) Protocol 3 to Decision No 1/98 of the EC-Turkey Association Council, for imports from Turkey;(c) Protocol 1 to the Agreement between the European Community and the Republic of South Africa, for imports from South Africa."3. Annex I to this Regulation is inserted as Annex III.C.4. Annex II to this Regulation is inserted in Annex IV as point 14.5. Annex X to Regulation (EC) No 1374/98 is replaced by Annex III to this Regulation.Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 1999.For the CommissionMargot WALLSTRÃ MMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 311, 4.12.1999, p. 1.(3) OJ L 185, 30.6.1998, p. 21.(4) OJ L 159, 25.6.1999, p. 22.(5) OJ L 345, 16.12.1997, p. 31.(6) OJ L 321, 14.12.1999, p. 13.(7) OJ L 311, 4.12.1999, p. 3.(8) OJ L 300, 31.12.1972, p. 189.ANNEX I"C. SOUTH AFRICA(Calendar year)>TABLE>"ANNEX II">TABLE>"ANNEX III"ANNEX X>PIC FILE= "L_1999340EN.008203.EPS">"